Roan, J.
Where it appears that the clerk of the trial court has failed to transmit to the Court of Appeals within the time prescribed by law the transcript of the record, and that the plaintiff in error or his attorney has been the cause of the delay, by consent, direction, or procurement of any kind, the writ of error will be dismissed. Wheeler v. Crawford, 135 Ca. 148 (69 S. E. 22); Lang v. Montgomery, 140 (79 690 (79 S. E. 840). The fact that there was only two days delay beyond the statutory period does not prevent the rule above stated from applying. It is as much a violation of the statute to delay sending a transcript for one day as for a longer period.

Writ of error dismissed.